Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 1 of 18

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

Nathaniel M.Williams
848 North Rainbow Blvd, #176

Las Vegas,NV 89107
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

Desert Palace LLC
3570 South Las Vegas Blvd.

Las Vegas, NV 89109
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

for the

District of Nevada

Nee Nee ee Ne Nee Ne Nee ee” ee eee” Se ee ee”

2:20-cv-02021 -GMN-BNW

  
 
     
    
     
 
 

 
  

Jury Trial: (checkone) JR} Yes O No
—— FILED
—— ENTE, ——~ PECEIVED
RED ——_ SERVED G4

COUNSE,

   
   

L/PARTIES OF RECORD

 

CLERK US DISTRI
DISTRICT OF NEVASE

    
 

BY:

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Nathaniel M.Williams
848 North Rainbow Blvd., #176

Las Vegas, Clark County
Nevada, 89107

 

702-845-6317

 

NWilliamsO7@wildcats.jwu.edu

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Page 1 of 6
Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 2 of 18

Pro Se 7 (Rev. 12/16) Complaint for loyment Discrimination

Defendant No. 1

Name Desert Palace | | C

 

 

 

 

Job or Title (if known)

Street Address 3570 South Las Vegas Blvd.
City and County Las Vegas, Clark County
State and Zip Code Nevada, 89109

Telephone Number (702) 407-6300

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 3 of 18

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

i.

 

 

 

 

 

Cc. Place of Employment
The address at which I sought employment or was employed by the defendant(s) is

Name Caesars Palace Hotel and Casino
Street Address 3570 South Las Vegas Bivd.
City and County Las Vegas, Clark County
State and Zip Code Nevada, 89109
Telephone Number 702-407-6300

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

x

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

NRS 613.210, Blacklisting, NRS 613.200, Prevention of Employment, NRS 200.575, Stalking, NRS 200.571, Harassment
Relevant city or county law (specify, if known):

 

 

Page 3 of 6
Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 4 of 18

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

x Failure to hire me.
Oo Termination of my employment.

q Failure to promote me.

oO Failure to accommodate my disability.

Oo Unequal terms and conditions of my employment.
> ¢ Retaliation.
SW

Other acts (specify): Harassment Illegal Reference Check when stated "Do Not Contact’

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Events started September 28,2020 and was reported to the NERC/EEOC as “ongoing retaliation. Last complaint to EEOC made 10/22/20 for ‘Retaliation’.

 

C. I believe that defendant(s) (check one):
X is/are still committing these acts against me.
o is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):

Hiring Managers at Mesa Grille, Bacchanal, and Raos had contacted my former employer when | asked "donot contact" being | had ited a charge of racial

 

 

 

 

 

 

x race  dscririnationwiththe NERC, es welmadetwo “ntemal complants of “harassment” and" deaththreats”. T hey were given "intentionally false informationto
persuade a “do not hire", andwhen thy foun a ise informa he; ctarted” by their contact a Cafe Americanoto’ do as they were told’ or face
Oo color beibg expasedty the same person(s) whohad been complained about for ractaldiserimination’ ther ownselves.
o gender/sex
o religion
oO national origin
Oo age (year of birth) (only when asserting a claim of age discrimination.)
o disability or perceived disability (specify disability)
E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 5 of 18

 

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of

your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the

relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A.

Vv. Relief

It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

December 22, 2018 #34B-2019-00730

 

The Kqual Employment Opportunity Commission (check one):
o has not issued a Notice of Right to Sue letter.
x issued a Notice of Right to Sue letter, which 1 received on (date) 07/31/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

qo 60 days or more have elapsed.
Oo less than 60 days have elapsed.

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 6 of 18

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 19 10/30/2020 _

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

se oc A Lid Life 29

N&thaniel Nt. Williams

 

 

 

 

 

 

 

 

 

Page 6 of 6
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 7 of 18

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

NATHANIEL M.WILLIAMS Case No.: Number

848 NORTH RAINBOW BLVD, #176

LAS VEGAS, NV 89107 REQUEST FOR JURY TRIAL

702-845-6317

NWILLIAMS07 @WILDCATS.JWU.EDU
Plaintiff,

vs.

DESERT PALACE LLC

3570 S. LAS VEGAS BLVD

LAS VEGAS, NV 89109

 

Defendant

 

 

 

Complaint

Nathaniel M. Williams, the plaintiff and applicant for open Chef Tournant positions at Caesars
Palace Hotel and Casino operating under Desert Palace LLC, complains of the defendant, requests a jury trial, and
alleges the following,

1. Nathaniel M. Williams also referred to as Chef Williams, was a "qualified prospect" at Caesars
Palace Hotel and Casino, with "active" applications for open Chef positions at Mesa Grille, Bacchanal, and Rao's.
Caesars Palace Hotel and Casino, Address : 3570 South Las Vegas Blvd, Las Vegas, NV 89109. Operates within
the State of Nevada under Desert Palace LLC. Desert Palace LLC operates in the State of Nevada with well over
500 employees. The employer meets the needed threshold of employees (over 500), where they can face liability to
be sued under the Title VII Civil Rights Act of 1964, citing 2000.e2, 2000.¢3. in violation of alleged non

compliance and unlawful adverse actions.

PLEADING TITLE - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 8 of 18

2. The defendant is Desert Palace LLC, in which the complained Restaurants operate under their
"authority". These restaurants are Mesa Grille, Bacchanal, and Rao’s. Mesa Grille's Executive Chef contact was
Ryan Calvo. The Bacchanal Executive Chef contact was Richard Leggett, and Rao's Executive Chef contact was
Fatimah Madyun. Each of these were my contact points throughout the interview process. A claim of "failure to
hire", and "retaliation" was filed in regards to this matter on December 22, 2018. The EEOC Charge No. is 34B-
2019-00730. Right to Sue Letter was issued by the EEOC and received on July 31, 2020 for a private lawsuit against
the stated employer.

3. Court records within the Superior Court in Maricopa County, Phoenix, AZ will show clear
causation and reason to believe that, the complaint at hand is a "copy cat" act of misconduct of several employers
and co workers who were reported and complained about to corporate offices, both of my colleges attended of Le
Cordon Bleu Scottsdale and Johnson and Wales University Providence and it's administrators, two trips to the
Phoenix Field Division of the Federal Bureau Of Investigation (FBI - Detective Murphy 2014), two "tips" of “racial
discrimination” in the workplace reports to the Department of Justice, with a third being reported via their updated
website on October 22, 2020 for the reporting of the "death threats", "self confessions" made by Defendant No. 3
Harold Norris of his membership of The Klu Klux Klan and White Nationalist both being White Supremacist
Groups, which in the middle of an NERC and EEOC investigation each, thats was grounds enough for me, to “alert”
the highest Department of Justice, as well as the NAACP Las Vegas Chapter, and the NAACP Providence Chapter
speaking to Ms. Nicole Stingle of the Providence Chapter.

4. [have long since grown tired of the Defendants bragging as to how they have “contacted and
reached out" to the same "respondents" residing in the Arizona area, asking for pointers on how to “emulate”
whatever the previous respondents had done in that area before I moved to Vegas. Each Individual Defendant citing
that they want to play some type of game in where, whatever alleged misconduct which they had done in AZ, that
they aren't going to "play themselves" and only act out what was previously done. On that note, several of the
previous respondents, specifically told the present Defendants "not to do it", “enough had already been done and that
it was too hot, and one would only be repeating what someone else had did to add more stress and chaos into ones
city and environment".

On September 24, 2018, I was terminated from Cafe Americano which is a restaurant located within Caesars Palace

Hotel Casino. I believe that I was "wrongfully terminated” after I had filed an internal complaint I the Executive
PLEADING TITLE - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 9 of 18

Chef Harold Norris, whom is a Defendant named in another case which is against that company. Within three days
after my termination J had plenty of requests for interviews at various 4 and 5 Star Luxury Hotels for their open

Chef positions.

5. [had placed applications into the portal at Caesars Entertainment career site for open Chef
Tournant positions at Mesa Grille, and Bacchanal, on or around the dates of September 25, 2018. My first call back
for an interview was at Bacchanal when I received a call from Chef Richard Leggett. We scheduled the interview il
October 18, 2018 and when I had arrived, Chef Richard was about 30 minutes late for the interview. Finally when
the interview had begun, a visitor had arrived and introduced himself and sat in for the interview. This visitor was
the Executive Chef of the entire Caesars Palace property Wolfgang. During the interview Chef Richard had stated
that he no longer had the position open at Bacchanal, yet wanted to set up the "tasting - skills exam" for me to
conduct the following week, no later than Wednesday, which was the 24th of October 2018.

6. The tasting would be conducted for the many other chefs of the property at other restaurants to
attend and critique the tasting and decide from there which restaurants would like to recruit me from that stage and
begin the process of proceeding to a hiring. Chef Richard had asked if there was anyone that he could call for a
"reference" at Cafe Americano. When I completed the application "online" I specifically checked the "do not
contact" box on the application. I didn't want them contacted and ruining my opportunities anywhere when I have
my life at stake as well as the fact that it's come to either find a new chef position quickly or face eviction. I said that
I didn't wish to consent to anyone being contacted at the Cafe Americano restaurant and said that I could provide
him with two solid references from former bosses, and I believe that I have him the numbers for Steve Queen my
Executive Chef from the Hilton, and Terri Shahan my General Manager from Sonny's Steakhouse.

7.1, the plaintiff, waited and waited for Chef Richard to return my phone calls, and stated to him
that I am facing eviction from my home, that I am a Hotel and Lodging Management Student at the prestigious and
prominent Johnson and Wales University Providence for a Bachelor's Degree trying to complete my needed
graduation credits, and still no return call for the "tasting" to be completed as he stated to me in the interview. Chef
Richard was actually contacted by a former coworker at Cafe Americano who I named within several EEOC
complaints for serious racial discrimination issues as well as retaliation, name Jose Levin, who is a Front of House

Manager at Cafe Americano. Jose is an Hispanic who like to run off at his mouth so much and boast and brag about
PLEADING TITLE - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 10 of 18

the dirty deeds he has committed against people and goes so far as to also brag and boast as to how in his words, "he
admits to doing things to people to ruin or SABOTAGE opportunities, and states that they can't prove it though".
Jose is a manager who has made so many of the oddest statements such as believing that he can "see into peoples
eyes and invade their personal space and privacy”, stating that he can "remote view" people and know where they
are at all times, and their “thoughts and words which they are about to speak, yet before they even speak it". The
word, totally creepy and bizarre persona kept coming into my mind, while working with Jose, since it's always the
question of, what you claim, where is it part of the written job duties, where does on draw the line, when does the
stuff become unlawful, is it used in absolute "good faith" or just for "personal vendettas", and is there some type of
line drawn when men practice this on women and "compromising" situations such as trying to "use this remote view
stuff to make women feel sexually harassed and vice versa for men"?

8. Jose proceeded to brag verbally on and on about how on October 19, 2019 he had been
contacted by Chef Richard and made himself available to speak with Chef Richard. Jose just got reported for Racial
Discrimination and is a known racist Hispanic literally hates black people and will set anyone up to cover up as a pra
text of what his true intentions are. Which in my experience is trying to use any and everyone dumb enough to hurt
and injure the lives of black(African American) people and manipulate people into aiding his dirty deeds while
extorting them with what he persuaded them to go along with. Jose tells Chef Richard over a course of 7 days from
October 19 to the 26 of 2018 (up until a do not hire is made), that I have warrants for my arrest for a driving
violation and that I wouldn't pass the background exam and not to waste time. Fact Check, there was no warrant, and
of note : Never imply that one is of a skill set which you know that there will be no problem with passing a skills test
of a tasting, to make it to the background check stage of the hiring process, because "but so for" the meddling and
“Tortious Interference" of Jose in seeking to prevent myself, the plaintiff from entering a Employment Contract with
Caesars Palace; is there ANY DISPUTE that I wasn't qualified or was "unlikely" to be hired as a Chef for Caesars
Palace?

9. Jose proceeded to tell Chef Richard that I was a "Devil Worshipper" and that Jose and the
power of God would allow a Devil Worshipper to work anywhere in Caesars Palace. Oddly enough, Jose goes from
saying this about Devil Worshipping to "literally" making the public verbal claim out of his own mouth to being a
Devil Worshipper his own self. Jose also stated to each hiring manager, that I am homeless and that I don't take

showers/baths and that I wouldn't be able to come to work clean and bathed by not having access to a shower
PLEADING TITLE - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 11 of 18

facility. Shouting matches took place with Jose and Richard as well with Ryan Calvo of Mesa Grille while Jose
pressed and pressed to get each of them to pass up on hiring me. It's the fact that they each realized Jose was "lying
intentionally" to get a "hiring decision" of do no hire, while committing the acts of "harassment", "retaliation",
threatening behavior", "stalking", all "against company policy”.

10. Along with several other also named defendants in another case and several charges with the
EEOC regarding this same "retaliatory" behavior, it even came to the point where, Jose and others ran off at the
mouth about how they "stared into the eyes of Richard, Ryan, and even Fatimah, and pressured each of them with
unwanted attention and intense scrutiny, until each in hopes to get this attention off of them, placed a "ultimate
hiring” decision of "do not hire".

11. Shemario Jones was the culprit who is even crazy enough to "boldly" self confess to what he
had done to Fatimah until she went along with it. Being lead by example of all the mischief which goes on at the
former employer of Cafe Americano. Yet Shemario Jones is a Porter, who washed dishes, and just what authority is
he acting under for this type of targeting and contact to seek such judgment. A dishwasher meddling in the
confidential job search of a professional chef, doesn't make sense. Rule of them is, never tell anyone about your job
leads, nor as to who you are interviewing with. Now if I have never told anyone such a thing of my job leads, where
does this attention come from if there aren't any statements that I, the plaintiff have ever made contact to anyone and
stated, “hey, this is exactly where I applied to and have scheduled to interview with. Remote viewing is what your
managers and non mangers are implying that this is what the craft I used for, in committing acts of harassment,
Staling, unwanted following, and to spy and invade privacy of others in hopes to ruin job opportunities and peoples
livelihood.

12. Richard Leggett was the next to be reported to the EEOC for “failure to hire" and retaliation,
when he started "ironically" being crazy enough to help aid Jose's mess after Richard realized and witnessed Jose
bragging to me about what he had done to Richard. Now Richard started to state that I know had to be watched since
I could implicate him and hurt his reputation and job status with reporting him. Next Richard is following and
harassing me all throughout the process of the EEOC/NERC with unwanted attention, knowing Jose basically
bragged about what he did to him, and ratted out all of them. Jose knows he is going down for a lot of stuff he had
done, and he will brag about “taking as many people with him" as a “lead by example" approach for his

subordinates.
PLEADING TITLE - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 12 of 18

13. Richard Legget stated that I would now never be able to find another chef position again, and
that at Caesars Palace that they in his own words, "wanted to hire only people who can see into the eyes and minds
of the subordinates to always know where their location is and what they are doing at all times as a form of
surveillance on staff". That's his own words to me verbally. I looked at him like, taught by what Culinary School or
Hospitality Management School and where is that in company policy or in writing within. He then stated that he left
me out there and didn't call and get the tasting scheduled, thinking that I actually did have a warrant (which I didn’t)
and he did it in a way of "failure to appear" as he had believed the warrant was for. Someone call the EEOC and file
another "retaliation" report, please. This stuff is way out of hand!

14. I, the plaintiff strongly believe and allege that the hiring chefs at Caesars Palace knowing and
intentionally had retaliated against me with adverse action regarding employment opportunities and sought to
“internally blacklist" me from the company, by their own admissions while spending countless days, months and
these past almost two years trying to "unwantedly follow" me around keeping tabs on my private life, hoping to add
"direct economic harm", "severe emotional distress", as well “wreckless endangerment” of my own personal safety
by preventing potential employers elsewhere from hiring me with harassment and unwanted attention by each of
them their own selves in addition and as accomplices to what the Defendants at Cafe Americano had already
established.The Covid 19 pandemic had hit and left me still unemployed and living homeless on the streets of Las
Vegas, and at an extremely higher risk of contracting the virus and becoming ill, when "but so for” the adverse
actions taken towards me by the Caesars Palace chefs, I should without a reason of doub, should have already found
a new chef position long ago. Chef positions are now extremely "scarce" and with all of the "rising" Covid 19 cases

currently, many employees and employers are facing new possible shut downs, adding only to a weaker job market.

15. I, the plaintiff believe and allege that these hiring managers operated with their capacity to
unlawfully violate the Title VII Civil Rights Act of 1964 citing 2000.e2, 2000.3, by seeking a reference checks
from my previous employer without my "consent", were given "knowingly intentionally false information” and
allowed my name and reputation to be defamed. They each had became aware of the fact that it was all lies in hopes
of gaining a “ultimate hiring decision of do not hire", and prevention of the plaintiff from gaining work at the

Caesars Palace location. Each hiring manager was in full understanding that they were going to be reported and
PLEADING TITLE - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 13 of 18

complained about for their unlawful actions against me, and each sought to "retaliate" and violated the Caesars

Palace company policy.

RELIEF SOUGHT

Compensatory/Punitive - Under the Title VII of the Civil Rights Act of 1964, 2000.e2, 2000.e3

Non Monetary

(A) I, the plaintiff seek from the jury a demand that the Caesars Entertainment Company's Board of Directors and
Chief Executive Office (CEO) to whom it may concern, issue a full letter of apology in writing addressed not only td
myself, the plaintiff, but also to my family (The Williams), my fiance Katherine Phillip and her mother, as well as to
the Administrative Staff at Johnson and Wales University Providence specifically the "Career Services" Department
and Financial Aid Department, for the "complete inconvenience” and “uneccassary” length on means which this
"unlawful activity" had placed as far as a “burden” on all of our lives. Career Services at Johnson and Wales
University has the already "tedious" task of helping place students in jobs to help better their careers as "college
educated” students.

The students who attend college should in no way be taken through such "unlawful" acts just for managers to "not
own up" to making their own mistakes and believe that trying to "cover up" wrongdoings and intentionally seek to
place adverse action after adverse action onto a students life and livelihood, should ever be tolerated, especially from
Corporate. Harassing and Following an applicant who complained of Managements alleged wrongdoings by way of
"retaliation" for filing a complaint, should not be tolerated or even made to appear that it is.

(B) _I, the plaintiff seek to demand of the jury that, by way of “Court Order" in conjunction with the EEOC, that
Caesars Palace be placed on a minimum of a (2) two year probationary period of compliance with the EEOC local
offices, in which periodical checks will be made by a representative of the EEOC to "mandate" that Caesars Palace
management with the capacity of "hiring and firing" decisions are in "good standing" with regulations and to
“ensure” that no new complaints of "alleged misconduct" have occured and have been reported "internally" or to a

State (NERC) or Federal Agency (EEOC).The two year period to begin on the date of the court order.

PLEADING TITLE - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 14 of 18

(C) I, the plaintiff seek to demand of the jury that a court order be issued for the employees of Caesars Palace be
"updated" by way of seminars and training sessions once again to bring all of their employees up to speed on the key|
areas of “Harassment, Bullying, Following (On/OFF Duty), Retaliation, and How to Report such "alleged"
violations. I, the plaintiff merely seek to "ensure" that Caesars Palace employees all understand and are on the same
page as how to report alleged misconduct, why they shouldn't fear “retaliation” in any way for doing such, and most
importantly "who" to report alleged misconduct to in *strict confidentiality". It is imperative that employees feel
“safe" and "assured" that they will not be subjected to any form of retaliation or adverse actions for simply "filing a
complaint" of misconduct.

(D. I, the plaintiff seek to demand that jury, clearly state under oath, just what does their verbal statements of
"seeing into someone's eyes” and "remote viewing" entail to each of them individually? For clear “clarification” for
our "hospitality industry" as a whole to hear precisely, just what does "seeing into someone's eyes" and “remote
viewing" mean in their own words for clarification, how is it done in their own words, where did they learn this
“supposed communication or ability" from, is there any “proof or documentation as in "a formal learning
environment such as college coursework" as to how they were taught this, and most importantly who, trained them
each individually? Lastly, I the plaintiff would demand the jury have each individual Defendant explain "under
oath", just what is their perceived understanding of "seeing into someone's eyes" and "remote viewing" to be used
for within the professional workplace environment being "on duty" and "off duty"?

(E) I would like as the plaintiff, for each Individual Defendant to show "reasoning", "motive", "relevance", "official
job capacity or assigned duty" to do such, as well as to how it “relates” to a job and ones capability to do their job;
and give the jury in their own words a "logical explanation" to their repeated verbal confessions of "conduct" used td
"target" my livelihood and overall "health and well being” over a period of over 2 years from June 2018 to present.
(F) I, the plaintiff seek to demand of the jury that Caesars Palace be "court ordered” to make a "currently open" and
of equal market value and job duties, available to me in order to "complete the previously stated tasting (skills
exam), and be "offered" a Chef position, "contingent" on the plaintiff, passing the tasting (skills exam) and the
necessary background and drug tests which are required during the hiring process. This would not in any way mean
that the position of Chef has to be specifically at Caesars Palace, yet I, the plaintiff am “open” to available

opportunities at comparable properties.

PLEADING TITLE - 8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 15 of 18

Monetary

(A) I, the plaintiff seek in demand from the jury that the maximum allowed $300,000.00 be awarded for the alleged
unlawful acts and "willingly", "malicious", "egregious" and "intentional" misconduct which the management of
Mesa Grille, Bacchanal, and Rao's exhibited towards the plaintiff. I believe that each "knowingly" participated in
such adverse activity which not only "promoted" Vicarious Harassment from a supervisor and non supervisor,
Tortious Interference from a Third Party Employer, Harassment, Defamation, Stalking Behavior, Unwanted
Following, Egregious Retaliation, as well as increased uneccassary public scrutiny just for a job opportunity as a
chef. All which is totally "uncalled" for, when one simple tasting was the "answer" to this issue. There was no
“evidence” to suggest in any "good faith" that I am not qualified, was incapable of performing the job duties, had nof
possessed the skill set needed or educational background, or even that I would "fail" the tasting and be recruited by
an employer within Caesars Palace to proceed with the hiring stages up to the "offer letter". Still after being "denied’
employment for the specific "posted" job, each position sat "unfilled".

These choices left me unemployed, in "direct economic” harm from the "Tortious Interference by a Third Party
Employer", ultimately "evicted" and now out on the streets homeless, trying to finish a Bachelor's Degree, and find a
“comparable chef position" which pays what I should be earning, and has the same comparable "job duties". So
much worse how this has all placed my life "in direct harm" of contracting this Covid 19 virus and places me at a

“complete disadvantage" of even being able to now find a chef position after all the "pandemic" had done to the

Hospitality Industry and job market.

FRONT PAY

(A) I the plaintiff, seek in demand from a jury for the award of Front Pay for a period of no less than 5 to 8 years, for
the injury caused to my ability to now find a job and with the circumstances involving this case, the "direct
economic” harm which my livelihood has been placed in. Front Pay awarded as a "remedy" to make the plaintiff
“whole” and provide compensation for the "extreme" conditions that the managers alleged within this complaint,
have placed my life to be in “currently”. "But so for" any of such conduct occuring over these past two years,
having to "report" harassment and retaliation, and dealing with the NERC and the EEOC investigation, there is no

"logical or explainable" reasoning why a Senior Year Johnson and Wales University student should ever have in

PLEADING TITLE - 9

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-02021-GMN-BNW Document 2-1 Filed 11/02/20 Page 16 of 18

finding a job, pre-Covid 19. Now that it's post-Covid 19, the job market has plummeted, jobs are scarce, I'm still
homeless, and only option left is to "quit" the industry altogether as a "direct result of this misconduct and it's time
consuming effects in damages which it causes, or seek as the plaintiff to award a substantial amount in Front Pay to
cover for future losses.

Front Pay should be calculated with my set yearly salary of reason, and to include bonuses if applicable, salary
increases(on a per year basis of calculation) and I request from the jury to take into consideration the current market

and probability of actually finding a comparable position now.

October 30, 2020 Af ffl. MMM:

Plaintiff Pro Se /O 1/38/20

PLEADING TITLE - 10

 
10/9/2020 Case 2:20-cv-02021-GMN-BN Weil -esteanieh Mr Wiliams (SuRerH) 4 OytiPK2Q ~=Page 17 of 18

https://outlook.office.com/mail/search/id/AAQkADdIOWRIMDk2LWFhMzY tNDdmMCO4NDNJLWU3ODRmZTINTZIZQAQAArIMglilStImm2HdyoODio%3... 1/2

 
10/9/2020 Case 2:20-cv-02021-GMN-BN\We! -Neteanlel MWittiams (Studept)s Outiesiog Page 18 of 18

  

https://outlook.office.com/mail/search/id/AAQkADdIOWRIMDk2LWFhMzYtNDdmMCO4NDNJLWU3ODRmZTIINTZIZQAQAArIMglilStimm2HdyoODi0%3... 2/2
